20-01185-mew       Doc 10    Filed 11/17/20 Entered 11/17/20 23:49:27          Main Document
                                          Pg 1 of 9



WAYNE GREENWALD, P.C.
Attorneys for Plaintiff
Summa Capital Corp.
475 Park Avenue South - 18th Floor
New York, NY 10016
212-983-1922
By: Wayne M. Greenwald

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                             Case No. 08-12667
                                                                   (MEW)

       BOAZ BAGBAG,                                                Chapter 7

                         Debtor.
________________________________________
SUMMA CAPITAL CORP.,

                              Plaintiff,                      Adv. No. 20-02285(MEW)

- against -
BOAZ BAGBAG,

                               Defendant.
----------------------------------------------------------X

           SUMMA CAPITAL CORP.’S MOTION IN LIMINE
        CONCERNING THE DEFENDANTS’ PROPOSED EXHIBITS
                WITH POINTS AND AUTHORITIES

TO: HON. MICHAEL E. WILES
    UNITED STATES BANKRUPTCY JUDGE

Summa Capital Corp., the Plaintiff (“Summa” or the “Plaintiff”), by its attorneys:


                                               -1-
20-01185-mew    Doc 10   Filed 11/17/20 Entered 11/17/20 23:49:27      Main Document
                                      Pg 2 of 9



                         PRELIMINARY STATEMENT

1.   The Plaintiff, Summa Capital Corp. (“Summa” or the “Plaintiff”), asks this

     Court to grant this motion in limine, and enter orders: a.) precluding the

     Defendant, Boaz Bagbag from proffering as evidence, using as evidence or

     attempting to admit into evidence the Exhibits he provided to this Court on

     November 16, 2020, copies of which are annexed hereto as Exhibits “A”

     through “J” (the “Exhibits”); and b.) granting such other and further relief as

     this Court deems proper.

2.   The Motion should be granted as the Defendant’s proposed Exhibits fail to

     satisfy F.R.E. 401's standard for admissibility in this action.

3.   The proposed Exhibits lacks a tendency to make a consequential fact, in

     determining this action, more or less probable than it would be without the

     Exhibit. See, F.R.E. 401.



                   BACKGROUND AND JURISDICTION

4.   On July 10, 2008, the Debtor-Defendant commenced this case by filing a

     voluntary petition for relief under Chapter 7 of the Bankruptcy Code (the

     “Case”).

5.   Richard McCord was appointed interim chapter 7 trustee in this Case.

                                        -2-
20-01185-mew    Doc 10   Filed 11/17/20 Entered 11/17/20 23:49:27     Main Document
                                      Pg 3 of 9



6.    Alan Nisselson was appointed as chapter 7 trustee in this Case.

7.    This Case closed on February 4, 2013.

8.    The Debtor reopened this Case on June 6, 2018.

9.    This Court has jurisdiction over this Action and Motion, pursuant to 28

      U.S.C. §§ 1334 and 157.

10.   This district is the appropriate venue for this Action and Motion, pursuant to

      28 U.S.C. §§ 1408 and 1409.

11.   Upon information and belief, this Action and Motion are “core

      proceedings.”

12.   Upon information and belief, this Action and Motion concern a “public

      right.”

13.   Summa consents to this Court entering a “final judgment” determining this

      Action and Motion



                            MOTIONS IN LIMINE

14.         The purpose of a motion in limine is to allow the trial court to rule in

            advance of trial on the admissibility and relevance of certain

            forecasted evidence. See Luce v. United States, 469 U.S. 38, 40 n. 2,

            105 S.Ct. 460, 83 L.Ed.2d 443 (1984), Palmieri v. Defaria, 88 F.3d

                                        -3-
20-01185-mew      Doc 10   Filed 11/17/20 Entered 11/17/20 23:49:27   Main Document
                                        Pg 4 of 9



            136, 141 (2d Cir.1996); Nat'l Union Fire Ins. Co. v. L.E. Myers Co.

            Group, 937 F.Supp. 276 283 (S.D.N.Y.1996). Evidence should be

            excluded on a motion in limine only when the evidence is clearly

            inadmissible on all potential grounds. See also Baxter Diagnostics,

            Inc. v. Novatek Med. Inc., No. 94–CIV5520 (AJP), 1998 U.S. Dist.

            LEXIS 15093, at *11, 1998 WL 665138 [at *3] (S.D.N.Y.1998).

      In re GII Indus., Inc., 495 B.R. 209, 211 (Bankr. E.D.N.Y. 2010).

15.   Where proposed evidence is not “reliable or relevant to the inquiry before

      the Court” excluding it through a motion in limine is appropriate. In re

      Worldcom, Inc., 371 B.R. 33, 36 (Bankr. S.D.N.Y. 2007)(Excluding an

      expert’s testimony”).



The Test for Relevant Evidence

16.   F.R.E. 401 sets the standard for relevant evidence, See, Hart v. RCI Hosp.

      Holdings, Inc., 90 F. Supp. 3d 250, 257 (S.D.N.Y. 2015). It provides:

            Evidence is relevant if:

            (a)     it has any tendency to make a fact more or less probable than it

                    would be without the evidence; and

            (b)     the fact is of consequence in determining the action.

                                         -4-
20-01185-mew      Doc 10   Filed 11/17/20 Entered 11/17/20 23:49:27   Main Document
                                        Pg 5 of 9



      F.R.E. 401



            APPLYING F.R.E. 401 TO THIS ACTION’S FACTS

17.   This is an action, pursuant to C.P.L.R. R. 5014, made applicable herein by

      Fed.R.Bankr. P. 7069 and Fed.R.Civ.P. 69, to renew a prior judgment that

      was entered in Summa’s favor against Boaz Bagbag on June 10, 2010 (the

      “Judgment”). See, “Order Denying Motion to Dismiss Adversary

      Proceeding” ECF # 7.

18.   The Answer in this action asserts no affirmative defenses. See. Answer,

      ECF # 8.

19.   To establish a prima facie case for the relief sought by the Complaint,

      Summa need only show that the:

            a.)     defendant was the judgment debtor,

            b.)     judgment was docketed at least nine years prior to the

                    commencement of the action, and

            c.)     that the judgment remains partially or completely unsatisfied.

      See, Levin v. Islamic Republic of Iran, 2018 WL 10638333, at *2

      (S.D.N.Y. Dec.19, 2018), Lull v. Van Tassell, 171 A.D.3d 1155, 1156,

      100 N.Y.S.3d 99 (2nd Dept. 2019), Zara v. Kiriscioglu, 2020 WL

                                        -5-
20-01185-mew   Doc 10     Filed 11/17/20 Entered 11/17/20 23:49:27   Main Document
                                       Pg 6 of 9



      3871292, at *1 (Sup. NY Cty. July 09, 2020).

7.    Those three elements are the facts of consequence in this action. See,

      Zara v. Kiriscioglu, 2020 WL 3871292, at *1, (Granting that plaintiff

      summary judgment in a similar action to renew a judgment.), See also,

      Edrich v. Festinger, 2017 WL 3575238, at *6–11 (E.D.N.Y. Aug. 17,

      2017).



               THE DEFENDANT’S PROPOSED EXHIBITS

20.   Mr. Bagbag proposes proffering as exhibits:

      DX 1        Proof of Claim: Asher Alcobi (Annexed hereto as Exhibit

                  “A.”)

      DX 2        Letter from 122 Street Slash LLC (ECF no. 16 in 08-12666)

                  (Annexed hereto as Exhibit “B”.)

      DX 3        Motion of 122 Street Slash, LLC for Entry of an Order

                  Granting Relief from the Automatic Stay and for Related

                  Relief (ECF no. 29 in 08-12666) (Annexed hereto as

                  Exhibit “C”.)

      DX 4        Application for an Order Pursuant to Fed.R.Bankr.P. 2004

                  Authorizing Examinations and Issuance of Subpoenas on

                                       -6-
20-01185-mew   Doc 10    Filed 11/17/20 Entered 11/17/20 23:49:27   Main Document
                                      Pg 7 of 9



                 Behalf of Uzi Evron, Roni Abudi, Doron Kessel and Asher

                 Alcobi (ECF no. 10) (Annexed hereto as Exhibit “D”.)

     DX 5        Gumenick letter (ECF no. 16)(Annexed hereto as Exhibit

                 “E”.)

     DX 6        Response to Debtor’s Objection to Movants’ Motion

                 Pursuant to Fed. R. Bankr. P. 2004 Authorizing

                 Examinations and Issuance of Subpoenas as Related to

                 Claims Against Debtor Boaz Bagbag (ECF no. 18)

                 (Annexed hereto as Exhibit “F”.)

     DX 7        Order Pursuant to Fed. R. Bankr. P. 2004 Authorizing

                 Examinations and Issuance of Subpoenas as Related to

                 Claims Against Debtor Boaz Bagbag (ECF no. 21)

                 (Annexed hereto as Exhibit “G”.)

     DX 8        Response to Application of the United States Trustee for

                 Approval of Stipulation and Proposed Order Dismissing

                 Debtor’s Chapter 7 Case (ECF no. 28) (Annexed hereto as

                 Exhibit “H”.)

     DX 9        Chapter 7 Individual Debtor’s Statement of Intention (ECF

                 no. 33) (Annexed hereto as Exhibit “I”.)

                                      -7-
20-01185-mew     Doc 10   Filed 11/17/20 Entered 11/17/20 23:49:27   Main Document
                                       Pg 8 of 9



      DX 10        Decision Regarding Motion to Enforce Discharge

                   Injunction with Respect to New York State Court Judgment

                   (ECF no. 172) (Annexed hereto as Exhibit “J”.).

21.   Each of these proposed Exhibits lacks a tendency to make a

      consequential fact, in determining this action, more or less probable than

      it would be without the Exhibit. See, F.R.E. 401.

22.   Except for DX 10, all of the Exhibits antedate the Judgment which is this

      action’s subject.

23.   There is no way they do or could relate to whether: a.) Mr. Bagbag is the

      Judgment’s judgment debtor, b.) the Judgment was docketed at least

      nine years prior to the commencement of this action, and c.) thedo o

      Judgment remains partially or completely unsatisfied.

24.   Nor do their contents seem to have any relation to this action’s relevant

      factors.

25.   Exhibit DX 10, is decision concerning a dispute, not involving Summa,

      where that creditor’s state court judgment was vacated as a violation of

      Mr. Bagbag’s discharge injunction.

26.   DX 10 has no relevance to this action’s consequential facts either.

27.   The Proposed Exhibits have no bearing on or relevance to this case.

                                       -8-
20-01185-mew    Doc 10   Filed 11/17/20 Entered 11/17/20 23:49:27     Main Document
                                      Pg 9 of 9



28.   It appears that Mr. Bagbag is resuming his prior, failed effort to be

      relieved of the Judgment.

29.   It is appropriate and warranted that this Court grant this Motion and

      exclude Mr. Bagbag’s proposed Exhibits from the trial in this action.

WHEREFORE, Summa asks this Court to grant this Motion, and enter orders:

a.) precluding the Defendant, Boaz Bagbag from proffering as evidence, using

as evidence or attempting to admit into evidence the Exhibits; and b.) granting

such other and further relief as this Court deems proper.

Dated: Becket, MA
      November 17, 2020

                                       WAYNE GREENWALD, P.C.
                                       Attorneys for Plaintiff
                                       Summa Capital Corp.
                                       475 Park Avenue South - 18 th Floor
                                       New York, NY 10016
                                       212-983-1922

                                       By: /s/ Wayne M. Greenwald, Pres.
                                               Wayne M. Greenwald




                                       -9-
